050720.0015 .2V .01286391 .001                                                                                     2001141 .Court . 278
               Case 20-01141-5-JNC United
                                   Doc 19States
                                           Filed Bankruptcy Court 05/08/20 09:58:15
                                                 05/08/20 Entered                       Page 1 of 2
                                                                            20-01141-5-JNC
                                             Eastern District of North Carolina Greenville Division

                                                                          IN RE
                                                                        ANTWUAN ANTONIO CHILDS
           2001141                                                      213 WILLIAMS STREET
           LENITA WEBB ARRINGTON
           LAW OFFICE OF LENITA WEBB ARLINGTON                          ROANOKE RAPIDS, NC 27870
           730 ROANOKE AVE, SUITE A-4                                               SSN or Tax I.D. XXX-XX-5070
           ROANOKE RAPIDS, NC 27870




           U.S. Bankruptcy Court
           P.O. Box 791                                                 Other Names Used:
           Raleigh, NC 27602                                            Antwuan A. Childs
                                                                        Antwuan Childs




                                                                                    CLAIM NO: - Court - A                       U.S.




                                                       MOTION TO DISMISS


    The undersigned Chapter 13 Trustee reports to the Court that this case should be dismissed pursuant to
    11 USC 1307 in that:

    1.) The Debtor has failed to appear at § 341 Meeting of Creditors and/or submit
    answers to interrogatories in accordance with §§ 341, 343, and 1307(c).
    2.) The Debtor has failed to commence timely plan payments in accordance with
    §§ 1307(c)(4), 1326(a)(1); and EDNC LBR 4002-1(g)(2).




    It is requested that the Court enter an Order dismissing the case, or for such other relief as the Court deems appropriate.



    The debtor is hereby notified that any response to this motion should be filed in writing within twenty-one (21) days of
    this notice.




    DATED: May 07, 2020                                            /S/ Joseph A. Bledsoe, III
                                                                   Joseph A. Bledsoe, III
                                                                   Chapter 13 Trustee
                                                                                                               0015
                                   CERTIFICATE
                 Case 20-01141-5-JNC                  OF MAILING
                                     Doc 19 Filed 05/08/20 Entered 05/08/20 09:58:15                  Page 2 of 2
CASE: 2001141        TRUSTEE: 2V                       COURT: 278                                        Page 1 of 1
TASK: 05-06-2020 .01286391.BLB014                      DATED: 05/07/2020
Court                         Served Electronically

Trustee                       Joseph A. Bledsoe, III                       P.O. Box 1618
                                                                           New Bern, NC 28563
Debtor                        ANTWUAN ANTONIO CHILDS                       213 WILLIAMS STREET
                                                                           ROANOKE RAPIDS, NC 27870
799             000002        LENITA WEBB ARRINGTON         LAW OFFICE OF LENITA WEBB ARLINGTON
                              730 ROANOKE AVE, SUITE A-4    ROANOKE RAPIDS, NC 27870
                                                                                        4 NOTICES
         THE ABOVE REFERENCED NOTICE WAS MAILED TO EACH OF THE ABOVE ON 05/07/2020.
         I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
         EXECUTED ON 05/07/2020 BY /S/EPIQ Systems, Inc.

*CM - Indicates notice served via Certified Mail
